Citation Nr: 1211066	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-43 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

The propriety of severance of service connection for bilateral hearing loss (BHL) disability. 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active military service from January 1962 to August 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In connection with this appeal the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that additional development is required before the Veteran's claim is decided. 

The Veteran claims he has had hearing loss since he was exposed to acoustic trauma in service and that service connection for BHL disability was improperly severed based on inaccurate information provided to the audiologist who issued a medical opinion in September 2008.  He argues that a reported explosion prior to service did not really cause considerable hearing loss in his left ear.  He also argues that he had significant hearing loss prior to the removal of a neuroma affecting the right ear in 1989.  

At the hearing before the undersigned, the Veteran testified that he was treated for complaints of hearing loss at the Oklahoma City VA Medical Center (VAMC) within a year of separation from active service in 1962.  He claims that he was referred from that facility to St. Anthony's Hospital.  An audiologist at St. Anthony's issued the Veteran a pair of eyeglasses with hearing aids on the ends of them.  The Veteran has submitted photographs of these glasses.  The Veteran alleges that the VA paid for these glasses/hearing aids.  The Veteran also alleges that he was treated for hearing loss by a Doctor Corbin in Shawnee as well as by J.V.D. Hough, M.D., in the 1960's.  

The Veteran also testified that the significance of the pre-service blast referred to in the September 2008 medical opinion which formed the basis of the negative opinion which in turn resulted in the severance of service connection has been exaggerated by the examiner and the VA.  He testified that the incident referred to occurred in 1954 and caused no permanent damage to his left ear hearing.  He explained that he was at a gasoline station when a tire blew on a car and some of the rubber struck him on the back.  He reported that Dr. Hough told him later that this would have no affect on his hearing.  

The Veteran's service treatment records include a February 1962 report of examination for active duty which indicates that the Veteran reported hearing loss in the left ear since an explosion in 1954.  His audiogram at the time showed pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
-
0
LEFT
35
35
35
-
35

This was summarized as loss of hearing at low tone left ear.  There was no audiogram performed at separation.  

The Veteran has submitted a statement from Mark Wood, M.D., of the Otologic Medical Clinic, Hough Ear Institute Building dated in July 2009 indicating that the Veteran was treated for bilateral hearing loss at that facility in 1984.  An attempt by VA to obtain additional records from that clinic yielded the response in December 2010 that the Veteran was not a patient at that facility.  

Hearing loss is documented in the record dating from 1985.  Audiological reports dated in May and December 2008 contain medical opinions in favor of a relationship between the acknowledged in-service acoustic trauma and service.  These do not, however, indicate consideration of the reported pre-service incident, the February 1962 audiogram or the 1989 tumor removal.  Conversely, a September 2008 medical opinion, which included a review of the aforementioned entrance examination report and the records related to the neuroma removal, indicates that it was not likely that current hearing loss is related to service.  

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination which includes a medical opinion in response to his claim regarding the propriety of severance of service connection for BHL disability.  Additionally, an attempt should be made to locate the records from St. Anthony's Hospital and Dr. Corbin.

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should attempt to obtain records from Dr. Corbin in Shawnee and St. Anthony's Hospital referred to by the Veteran in his testimony.  

2.  The RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his BHL disability. 

The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history.  

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on the claims file review and the examination results, the examiner should render an render an opinion as to whether there is a 50 percent or better probability that the Veteran's BHL disability is related to his active service, either by direct incurrence of aggravation of pre-existing disability.  Is there a 50 percent or better probability that any pre-existing hearing loss permanently increased in severity during service and if so was the increase in severity during service clearly and unmistakably due to natural progress.  

For purposes of the opinions, the examiner discuss and consider the Veteran's reported history.  In this regard, in-service exposure to acoustic trauma is conceded.  The examiner should specifically indicate whether the Veteran's hearing impairment is consistent with acoustic trauma and if so, the examiner should elicit history from the Veteran concerning his in-service acoustic trauma and any post-service acoustic trauma.  The rationale for the opinion must also be provided.

3.  The RO or the AMC should undertake any other development is determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim regarding the propriety of severance of service connection for bilateral hearing loss (BHL) disability, based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


